Citation Nr: 1641503	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  11-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for polyuria as secondary to the service connected disability of diabetes mellitus type II (DM).

2.  Entitlement to service connection for hypertension (claimed as high blood pressure).

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for benign lesion, left thigh (claimed as lump on left thigh).

5.  Entitlement to an initial evaluation in excess of 10 percent and an earlier effective date for coronary artery disease with bypass x 3 associated with herbicide exposure.

6.  Entitlement to an initial compensable disability evaluation for bypass scar.

7.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, November 2010, and March 2011 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  


FINDING OF FACT

In a September 2016 written statement, the Veteran and his representative indicated that the September 2016 rating decision granting him 100 percent satisfied his appeal and that the Veteran was withdrawing his appeal.  




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of service connection for polyuria as secondary to the service connected disability of DM; service connection for hypertension (claimed as high blood pressure); service connection for hyperlipidemia; service connection for benign lesion, left thigh (claimed as lump on left thigh); an initial evaluation in excess of 10 percent and an earlier effective date for coronary artery disease with bypass x 3 associated with herbicide exposure; an initial compensable disability evaluation for bypass scar; and an initial compensable disability evaluation for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105 (b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran and his representative, in a September 2016 written statement, indicated that the September 2016 rating decision granting him 100 percent satisfied his appeal and that the Veteran was withdrawing his appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal, as to the issue of service connection for polyuria as secondary to the service connected disability of DM, is dismissed. 

The appeal, as to the issue of service connection for hypertension (claimed as high blood pressure), is dismissed.

The appeal, as to the issue of service connection for hyperlipidemia, is dismissed.

The appeal, as to the issue of service connection for benign lesion, left thigh (claimed as lump on left thigh), is dismissed.

The appeal, as to an initial evaluation in excess of 10 percent and an earlier effective date for coronary artery disease with bypass x 3 associated with herbicide exposure, is dismissed. 

The appeal, as to the issue of an initial compensable disability evaluation for bypass scar, is dismissed. 

The appeal, as to the issue of an initial compensable disability evaluation for bilateral hearing loss, is dismissed.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


